ALLOWABILITY NOTICE

ALLOWED CLAIMS
	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a combined arteriovenous fistula graft implant comprising a body insertable into an artery, the body comprising first and second outward-extending tubular segments.  The first tubular segment terminates in an arteriovenous fistula (AVF) port and a second tubular segment terminates in an arteriovenous graft (AVG) port, the body defining an AVF passage that opens at one end through the vessel segment and at an opposite end through the AVF port, and an AVG passage that opens at one end through the vessel segment and at an opposite end through the AVG port.  The implant comprises exactly one segment of artificial tubing attached to the AVG port, such that a graft may be formed between the body and a vessel (see tubing 70 in Figure 11 of the instant invention).  
In use, the housing is secured to an artery. Thereafter, an arteriovenous fistula is created by attaching an end of a vein to the AVF port, and an arteriovenous graft is created by fluidly connecting the artificial tubing to the vein (see Figure 1).  The instant invention allows the AVG passageway to be used exclusively for a period of time after implantation until the AVF passageway matures.  

Dakin (US 8,366,651) generally teaches a connector system for forming an AV fistula (see Figure 19).  However, there is no teaching or suggestion in Dakin of providing a second AVG connector on the connector(s).  
Herwick (US 2003/0083678) also teaches an assembly for use with a vascular graft, the assembly having a pair of ports extending radially outward.  Herwick, however, does not teach or suggest that the housing is configured to be inserted into an artery of the patient, or that the ports are configured to be attached to an AVF and an AVG.  
It is generally known in the art that a graft matures faster than a fistula (for example, see US 2014/0276327 to Duer; paragraph [0011]).  However, there is no teaching or suggestion in the art to provide a combined housing having an AVF and AFG as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP R WIEST/Primary Examiner, Art Unit 3781